Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 uses the language “when the input power is equal to or higher than a specified voltage”. Power is not measured in voltage. Applicant should amend the claim to clarify the specified measurement of power performed.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (US 20170267111).
With respect to claim 1 Ochi teaches an apparatus for managing power of a vehicle, the apparatus comprising: 
a processor (212, 402 and/or 410 see paragraph 0151) configured to control a bypass path (210) for bypassing an input power (input power of 206); 
a booster (204) configured to boost the input power corresponding to a driving signal (see transistor in 204) to generate an output power (right side output terminal of 204); 
a control circuit (424) configured to selectively supply a power for operating (see switching) the booster corresponding to an output signal of the processor in a boost mode; and 
a pulse width control circuit (426) configured to control a duty of the driving signal corresponding to an output signal of the control circuit.  
With respect to claim 2 Ochi teaches the processor, the booster, the control circuit, and the pulse width control circuit are implemented in an integrated module form (see module makeup best seen in Fig. 2-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Origane et al. (US 20130200699) in view of Ochi (US 20170267111).
With respect to claim 1, 5 and 20 Origane teaches an apparatus for managing power of a vehicle, the apparatus comprising: 
a processor (13) configured to control a bypass path (formed when bypass relay 20 is closed) for bypassing an input power (when bypass relay is closed) or boosting path (path with booster circuit); 
a booster (11) configured to boost the input power corresponding to a driving signal (see transistor in 204) to generate an output power (right side output terminal of 204); 
a control circuit (10) configured to selectively supply a power (power from batt) for operating the booster corresponding to an output signal (see signal to Xa) of the processor in a boost mode; and 
a control circuit (signal supplied to U) configured to control a duty of the driving signal corresponding to an output signal (voltage for boosting supplied out of control circuit) of the control circuit.  Origane does not teach the details of PWM control circuit. Ochi teaches the known use of a PWM (see 414 and 426) in controlling a switching element. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Origane to try PWM for accurately controlling switch timings. 
With respect to claim 2 Origane teaches the processor, the booster, the control circuit, and the pulse width control circuit are implemented in an integrated module form (see module makeup best seen in Fig. 1).  
With respect to claim 3 Origane teaches a bypass switch (see bypass relay) configured to selectively connect the input power and the output power to each other. 

With respect to claim 4 Origane teaches a driving signal however does not teach the use of a driving device. Switch drivers are a well-known element in controlling an electronic switch of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Origane to include driving circuitry for the predictable result of insuring sufficient current is supplied to the switching device. 
With respect to claim 6 Origane teaches the processor is further configured to activate a bypass enable signal for forming the bypass path when the idle mode (see when running normally paragraph 0061) signal is inactivated and to activate (see when engine restart after idling stop state) a control signal (from module 4) for forming the boosting path when the idle mode signal is activated.
With respect to claim 7 and 9 Origane teaches the processor is further configured to block the bypass path (open bypass relay) and to enter the boost mode when the idle mode signal (from module 4) is activated and the input power is less than a specified voltage (see voltage drop from normal operating voltage paragraph 0054).  
With respect to claim 8 and 16 Origane teaches the processor is further configured to inactivate the control signal to block (open bypass relay) DB1/ 107901574.1the boosting path when the input power is equal to (see power of normal running mode) or higher than a specified voltage in the boost mode. 
With respect to claim 10 Origane does not teach the booster includes a plurality of inductors connected in series between an input terminal of the input power and an output terminal of the output power; and a plurality of capacitors connected between each connecting terminal of the plurality of inductors and a ground voltage terminal. The use of a plural inductors and capacitors is a well-known configuration of the boosting the voltage. It would have been obvious to one having ordinary skill in art 
With respect to claim 17 Origane teaches terminating the boost mode when the input power is equal to or less than the specified voltage for a specified time or more (see timing diagram in Fig. 7).  
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Origane et al. (US 20130200699) in view of Ochi (US 20170267111) in view of Gilbreth et al. (US 2004/0135436).
With respect to claim 18 Origane does not detail the operations performed during a processor failure. Gilbreth teaches the known use of entering a disabling operation during a processor failure (paragraph 0168). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Origane to include the use of a blocking a boost converter during a processor failure for the benefit of preventing anomalous conditions.
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Origane et al. (US 20130200699) in view of Ochi (US 20170267111) in view of Gilbreth et al. (US 2004/0135436) in view of Bouvier et al. (US 5,530,946).
With respect to claim 19 Origane as modified above teaches the processor operations however does not teach the displaying of a failure. Bouvier teaches the know use of a displaying a failure (col. 7 lines 55-60). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Origane to display a failure for the benefit of diagnosing the failure of the system.

Allowable Subject Matter

Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836